PER CURIAM.
Ritu Chandra appeals from the district court’s order granting summary judgment to the Medical College of Virginia (“MCV”) and other defendants in her civil action alleging she was improperly discharged from MCV’s residency program due to her race and national origin. We have reviewed the record and the district court’s *47opinion and find no reversible error. We therefore affirm on the reasoning of the district court. See Chandra v. Medical College of Virginia, No. CA-99-55-8 (E.D.Va. Oct. 4, 1999). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process. AFFIRMED